Citation Nr: 1540686	
Decision Date: 09/21/15    Archive Date: 10/02/15

DOCKET NO.  13-10 615	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to service connection for bilateral hearing loss, to include as secondary to service-connected tinnitus.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

L. Kirscher Strauss, Counsel



INTRODUCTION

The Veteran served on active duty from June 1965 to June 1967.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2013 decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.  In March 2015 the Board remanded the appeal to the Agency of Original Jurisdiction (AOJ) for additional development.

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

In March 2015 the Board remanded the issue of entitlement to service connection for bilateral hearing loss to obtain an adequate VA medical opinion as to whether the Veteran's bilateral hearing loss disability was related to active duty service, or caused or aggravated by his service-connected tinnitus.  The May 2015 VA audiological examination report did not include an opinion regarding secondary service connection.  

In addition, the opinion regarding direct service connection for bilateral hearing loss requires elaboration.  Specifically, service connection was granted for tinnitus on the basis that the threshold shift in hearing acuity between entrance and separation examination was sufficient to support the conclusion that tinnitus began during military service.  However, the September 2011 VA examiner concluded that the threshold shift was insufficient to support a finding that the Veteran's hearing loss was incurred in or otherwise related to military service. 

Therefore, the AOJ should provide VCAA notice to the Veteran regarding secondary service connection for his bilateral hearing loss claim, request a report of the audiological examination from approximately 2008 that the Veteran referenced during a July 2011 telephone conversation with VA personnel, and an addendum to the May 2015 VA audiological examination. 

The Board must ensure that the development requested in its remands is performed.  Stegall v West, 11 Vet. App. 268 (1998).  In Stegall the Court noted that a remand by the Board confers on the veteran or other claimant, as a matter of law, the right to compliance with the remand orders.

Accordingly, the case is REMANDED for the following action:

1.  Provide VCAA notice to the Veteran regarding the information and evidence necessary to establish service connection for bilateral hearing loss on a secondary basis.  

2.  Ask the Veteran to submit the report of an audiological examination conducted in approximately 2008, or to complete and return an Authorization and Consent to Release Information to allow VA to obtain the record on his behalf.

All attempts to procure records should be documented in the file.  If the AOJ cannot obtain records identified by the Veteran or determines that any records are unavailable, a notation to that effect should be inserted in the file.  The Veteran and his representative are to be notified of unsuccessful efforts in this regard to allow him the opportunity to obtain and submit those records for VA review.

3.  Thereafter, refer the claims file to the VA audiologist who conducted the May 2015 VA examination (if unavailable, refer the claims file to another VA audiologist) to determine whether the Veteran's bilateral hearing loss is related to military service, or caused or aggravated by service-connected tinnitus.  The Veteran's claims file, to include a complete copy of this Remand, must be provided to the audiologist.

The audiologist is advised that the Veteran's military occupational specialty was engine equipment repairman, or diesel mechanic, and the Board does not doubt his exposure to loud noise during military service.  He also worked as a mechanic for 35 years after service.  

The examiner should respond to the following:

a) Did bilateral hearing loss at least as likely as not (a 50 percent or greater degree of probability) have its onset during active service?
b) Did sensorineural hearing loss at least as likely as not (a 50 percent or greater degree of probability) manifest within a year of separation from service?
c) Indicate whether it is at least as likely as not (a 50 percent or greater probability) that bilateral hearing loss was caused or aggravated by service-connected tinnitus.  If aggravated, specify the baseline of hearing loss prior to aggravation, and the permanent, measurable increase in disability resulting from the aggravation.
d) If bilateral hearing loss is not attributed to the Veteran's military noise exposure or service-connected tinnitus, provide an explanation as to how the shift in hearing thresholds between active duty entrance and separation examination was sufficient to attribute tinnitus to military noise exposure, but insufficient to support a finding of bilateral hearing loss incurred in service or otherwise related to service.
A complete rationale for each opinion expressed must be provided.  Medical treatise considered in reaching a medical conclusion should be cited and the examiner should explain how it relates to the Veteran's disability(ies).

4.  After completion of the above, the AOJ should adjudicate the issue of entitlement to service connection for bilateral hearing loss.  If the benefit sought on appeal remains denied, the AOJ must furnish a supplemental statement of the case (SSOC) before the claims file is returned to the Board, if otherwise in order.

No action is required of the Veteran until notified by the RO; however, the Veteran is advised that failure to report for any scheduled examination may result in denial of the claim.  38 C.F.R. § 3.655 (2015).  The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

